DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/21 and 8/4/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 & 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 5 & 12, at line 2, the limitations “each representative of” render the claim indefinite; for example, one cannot be certain what the pronoun “each” is intended to represent.
In regards to claims 17-20, at line 1, the limitations “[t]he computer-implemented device” render the claim indefinite because each of the respective claims depends from a “computer-implemented method.” As such, it is unclear whether the claim(s) pertain to a method or a device claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stepp et al. (“Feasibility of game-based electromyographic biofeedback for dysphagia rehabilitation,” IEEE EMBS Conference on Neural Engineering, April 27-May 1, 2011) (“Stepp” hereinafter) in view of Jang et al. (US 2012/0184871) (“Jang” hereinafter).
In regards to claim 1, Stepp discloses a computer-implemented device for providing interactivity during a swallowing exercise, the device including: 
a communication interface (i.e., electrical connection between sEMG sensor device, data acquisition card, and screen); 
5software code stored in the memory, which causes the device to: 
present sensory guidance (i.e., characters on screen, visual rewards such as “You ate the fish”) to guide a user through a set of swallows to be 10completed by the user during the swallowing exercise; 
receive, by way of the communication interface, signals from a sensor device (i.e., 4-channel EMG sensor) worn by the user, the signals representing surface electromyography (sEMG) data obtained when the user performs the swallowing exercise; and

    PNG
    media_image1.png
    223
    362
    media_image1.png
    Greyscale

15present sensory feedback (i.e., characters on screen, visual rewards such as “You ate the fish”) (see at least fig. 1 and “Development of the rehabilitation system” section at pg. 234).  
Stepp discloses a computer-implemented device, as described above, that fails to explicitly teach a device comprising at least one processor; memory in communication with the at least one processor, and software code executed by the at least one processor, present sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability.
However, Jang teaches that it is known to provide a device comprising at least one processor 150 (see at least figs. 1-2 and par 0040); memory 120 in communication with the at least one processor 150 (see at least figs. 1-2 and par 0037), and software code executed by the at least one processor 150, present sensory feedback of the user's exertion level (see at least par 0032, 0037 & 0039), the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device 220 (see at least figs. 1 & 3 and par 0047), wherein the sensory feedback is presented in association with an exertion level calibrated (referenced) to the user's ability (see at least par 0071 & 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp comprising at least one processor; memory in communication with the at least one processor, and software code executed by the at least one processor, present sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability as taught by Jang in order to reliably monitor exercise and reduce health-risk factors associated with immoderate exercise (see at least abstract of Jang).
In regards to claim 202, Stepp discloses the computer-implemented device of claim 1, wherein the device further comprises a display (i.e., screen) and wherein the software code, when executed by the at least one processor further causes the device to present a graphical user interface by way of the display (see at least fig. 1).  
In regards to claim 3, Stepp discloses the computer-implemented device of claim 2, wherein the sensory feedback includes visual feedback presented by way of the graphical user interface (see at least fig. 1).  
In regards to claim 254, Stepp discloses the computer-implemented device of claim 3, that fails to explicitly teach a device wherein the visual feedback includes a plot of the user's exertion level over time, updated as the further electromyography data is received. However, Jang teaches that it is known to provide a device wherein the visual feedback includes a plot of the user's exertion level over time, updated as the further electromyography data is received (see at least fig. 6 and par 0064). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp wherein the visual feedback includes a plot of the user's exertion level over time, updated as the further electromyography data is received as taught by Jang in order to reliably monitor exercise and reduce health-risk factors associated with immoderate exercise (see at least abstract of Jang).
In regards to claim 5, Stepp discloses the computer-implemented device of claim 2, wherein the sensory guidance includes a plurality of visual indicators (i.e., fish targets located at 33%, 66%, and 100% of the participants maximal activation), each representative of a corresponding swallow of the set of swallows (see at least “Feedback” section at pg. 234).  
In regards to claim 6, Stepp discloses the computer-implemented device of claim 5, wherein each of the visual indicators (i.e., fish targets located at 33%, 66%, and 100% of the participants maximal activation) 5indicates a swallow type (see at least “Feedback” section at pg. 234).  
In regards to claim 7, Stepp disclose the computer-implemented device of claim 6, wherein the swallow type is indicated by a shape of the visual indicators (i.e., the shape of a fish) (see at least fig. 1 and “C. Feedback” section at pg. 234).  
In regards to claim 8, Stepp discloses the computer-implemented device of claim 6, wherein the swallow type includes at least one of a regular swallow (i.e., fish targets located at 33% of the participants maximal activation), an effortful swallow (i.e., fish targets located at 100% of the participants maximal activation), or a held swallow (i.e., all fish targets located at 33%, 66%, and 100% of the participants maximal activation require the character to stay at that position for the appropriate length of time) (see at least fig. 1, “Overall Concept” and “Feedback” sections at pg. 234).  
In regards to claim 109, Stepp discloses the computer-implemented device of claim 1, that fails to explicitly a device wherein the communication interface is configured for wireless communication with the sensor device.  However, Jang discloses a device wherein the communication interface 110 is configured for wireless communication with the sensor device 220 (see at least par 0033-0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp wherein the communication interface is configured for wireless communication with the sensor device as taught by Jang in order to facilitate portability of the device. 
In regards to claim 10, Stepp discloses the computer-implemented device of claim 9, that fails to explicitly teach a device wherein the wireless communication includes Bluetooth communication.  However, Jang discloses a device wherein the wireless communication 110 includes Bluetooth communication (see at least par 0033-0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp wherein the wireless communication includes Bluetooth communication as taught by Jang in order to facilitate portability of the device.
In regards to claim 11, Stepp discloses a computer-implemented method for providing interactivity during a swallowing exercise, 15the method including: 
presenting sensory guidance (i.e., characters on screen, visual rewards such as “You ate the fish”) to guide a user through a set of swallows to be completed by the user during the swallowing exercise; 

    PNG
    media_image1.png
    223
    362
    media_image1.png
    Greyscale

receiving signals from a sensor device (i.e., 4-channel EMG sensor) worn by the user, the signals representing surface electromyography (i.e., sEMG) data obtained when the user performs the swallowing 20exercise; and 
presenting sensory feedback (i.e., characters on screen, visual rewards such as “You ate the fish”) (see at least fig. 1 and “Development of the rehabilitation system” section at pg. 234).  
Stepp discloses a computer-implemented method, as described above, that fails to explicitly teach a method comprising presenting sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability.
However, Jang teaches that it is known to provide a method comprising presenting sensory feedback of the user's exertion level (see at least par 0032, 0037 & 0039), the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device 220 (see at least figs. 1 & 3 and par 0047), wherein the sensory feedback is presented in association with an exertion level calibrated (referenced) to the user's ability (see at least par 0071 & 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Stepp comprising presenting sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability as taught by Jang in order to reliably monitor exercise and reduce health-risk factors associated with immoderate exercise (see at least abstract of Jang).
In regards to claim 2512, Stepp discloses the computer-implemented method of claim 11, wherein the sensory guidance includes a plurality of visual indicators (i.e., fish targets located at 33%, 66%, and 100% of the participants maximal activation), each representative of a corresponding swallow of the set of swallows (see at least “Feedback” section at pg. 234).   
In regards to claim 13, Stepp discloses the computer-implemented method of claim 11, wherein the sensory feedback includes visual feedback (see at least fig. 1).  
In regards to claim 14, Stepp discloses the computer-implemented method of claim 11, further comprising: analyzing the electromyography data to determine a degree of completion of a 5given swallow of the set of swallows (i.e., in order to successfully acquire the target, the participant’s character must remain within +/- 15% of the participant’s maximal swallow activation for the entire length of the target) (see at least fig. 1 and “Feedback” section at pg. 234).  
In regards to claim 15, Stepp discloses the computer-implemented method of claim 14, further comprising: presenting a visual indicator (i.e., screen) indicating the determined degree of completion (i.e., in order to successfully acquire the target, the participant’s character must remain within +/- 15% of the participant’s maximal swallow activation for the entire length of the target) (see at least fig. 1 and “Feedback” section at pg. 234).  
In regards to claim 16, Stepp discloses the computer-implemented method of claim 14, further comprising: generating, based on the determined degree of completion, a reward token earned 10by the user (i.e., the highlighted text “You ate the fish!” briefly appears as visual reward) (see at least fig. 1 and “Feedback” section at pg. 234).  
In regards to claim 17, Stepp discloses the computer-implemented device of claim 16, further comprising: maintaining an electronic record reflecting a count of reward tokens earned by the user (i.e., text at the top of the biofeedback screen keeps track of the number of fish eaten) (see at least fig. 1 and “Feedback” section at pg. 234).  
In regards to claim 18, Stepp discloses the computer-implemented device of claim 12, further comprising: 15presenting an electronic report of the user's progress through swallowing exercises (i.e., text at the top of the biofeedback screen keeps track of the number of fish eaten) (see at least fig. 1 and “Feedback” section at pg. 234).  
In regards to claim 19, Stepp discloses the computer-implemented device of claim 18, that fails to explicitly teach a device wherein the electronic report includes a progress bar indicative of a degree of the user's progression. However, Jang teaches that it is known to provide a device wherein the electronic report includes a progress bar indicative of a degree of the user's progression (see at least figs. 5 & 13A-B and par 0063 & 0082). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp wherein the electronic report includes a progress bar indicative of a degree of the user's progression as taught by Jang in order to provide an image form of the user’s progression. 
In regards to claim 20, Stepp as modified by Jang discloses the computer-implemented device of claim 19, that fails to explicitly teach a device wherein the electronic report includes a 20plurality of progress bars, each associated with an associated swallow type. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the device of Stepp as modified by Jang wherein the electronic report includes a 20plurality of progress bars, each associated with an associated swallow type as claimed in order to facilitate an understanding of the user’s strengths and weakness by providing an image form of the user’s progression in capturing each of the fish targets located at 33%, 66%, and 100% of the participants maximal activation.
In regards to claim 21, Stepp discloses a non-transitory computer-readable medium having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform a computer implemented method for providing interactivity during a swallowing exercise, the method including: 
35presenting sensory guidance (i.e., characters on screen, visual rewards such as “You ate the fish”) to guide a user through a set of swallows to be completed by the user during the swallowing exercise; 

    PNG
    media_image1.png
    223
    362
    media_image1.png
    Greyscale

receiving signals from a sensor device (i.e., 4-channel EMG sensor) worn by the user, the signals representing surface electromyography (i.e., sEMG) data obtained when the user performs the swallowing 5exercise; and 
presenting sensory feedback (i.e., characters on screen, visual rewards such as “You ate the fish”) (see at least fig. 1 and “Development of the rehabilitation system” section at pg. 234).  
Stepp discloses a non-transitory computer-readable medium, as described above, that fails to explicitly teach a method comprising presenting sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability.
However, Jang teaches that it is known to provide a method comprising presenting sensory feedback of the user's exertion level (see at least par 0032, 0037 & 0039), the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device 220 (see at least figs. 1 & 3 and par 0047), wherein the sensory feedback is presented in association with an exertion level calibrated (referenced) to the user's ability (see at least par 0071 & 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the a non-transitory computer-readable medium of Stepp comprising presenting sensory feedback of the user's exertion level, the feedback generated from the electromyography data and updated as further electromyography data is received from the sensor device, wherein the sensory feedback is presented in association with an exertion level calibrated to the user's ability as taught by Jang in order to reliably monitor exercise and reduce health-risk factors associated with immoderate exercise (see at least abstract of Jang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0045698 to Gribb et al. discloses swallowing assessment and improvement systems and methods.
US 2012/0245492 to Lee discloses rehabilitation device for people with paralysis and operation method thereof.
US 9,564,061 to Kirkpatrick discloses vocalization training method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791